DETAILED ACTION
This is the second Office action of Application No. 17/037,512 in response to the amendment filed on September 2, 2021. Claims 11-29 are pending. By the amendment, claims 1-10 are canceled and claims 21-29 are new.
	
Terminal Disclaimer
The terminal disclaimer filed on 9/2/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 17/037,476 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see page 7, filed 9/2/2021, with respect to the obvious double patenting rejection have been fully considered and are persuasive.  More particularly, the terminal disclaimer has been filed. The obvious double patenting rejection has been withdrawn. 
Applicant’s arguments, see page 8, filed 9/2/2021, with respect to the prior art rejections to claims 1-10 have been fully considered and are persuasive.  More particularly, the claims have been canceled. The prior art rejections have been withdrawn. 
Noting the examiner’s amendment below addresses the missing digit in the claim dependency of claim 22, which was dependent on a canceled claim.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
in claim 22, line 1, element “claim 1” has been changed to –claim 11--.

Allowable Subject Matter
Claims 11-29 are allowed.
The examiner’s statement of reasons for allowance for these claims was provided in the Office action dated 9/2/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI WU whose telephone number is (469)295-9111.  The examiner can normally be reached on Mon-Thurs 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.W. /Examiner, Art Unit 3655                                                                                                                                                                                                        

/DAVID R MORRIS/Primary Examiner, Art Unit 3659